[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#106)
The plaintiff's motion to strike, having been presented, it is hereby ORDERED: denied for the following reasons:
Apart from the deficiency of the motion itself under the Rules of Practice; P.B., 154; Blancato v. Feldspar Corporation,203 Conn. 34, 36 n. 3 (1987); the court must assume the truth of the pleadings under attack; Ivey, Barnum  O'Mara v. Indian Harbor Properties, Inc., 190 Conn. 528, 530 n. 2 (1983); and construe the allegations thereof in the manner most favorable to the pleader. Norwich v. Silverberg, 200 Conn. 367, 370 (1986). This the court has done in reaching its result.
GAFFNEY, JUDGE